Name: COMMISSION REGULATION (EC) No 3130/93 of 10 November 1993 concerning the stopping of fishing for ' other species' by vessels flying the flag of the Netherlands
 Type: Regulation
 Subject Matter: Europe;  fisheries
 Date Published: nan

 13 . 11 . 93 Official Journal of the European Communities No L 280/11 COMMISSION REGULATION (EC) No 3130/93 of 10 November 1993 concerning the stopping of fishing for 'other species' by vessels flying the flag of the Netherlands THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), as amended by Regulation (EEC) No 3483/88 (2), and in particular Article 1 1 (3) thereof, Whereas Council Regulation (EEC) No 3921 /92 of 20 December 1992 allocating, for 1993, certain catch stocks quotas between Member States for vessels fishing in the Norwegian exclusive economic zone and the fishing zone around Jan Mayen (3), provides for 'other species' quotas for 1993 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of 'other species' in the waters of ICES division IV (Norwegian waters south of 62 °N) by vessels flying the flag of the Netherlands or registered in the Netherlands have reached the quota allocated for 1993 ; whereas the Netherlands has prohibited fishing for this stock as from 28 October 1 993 ; whereas it is there ­ fore necessary to abide by that date, HAS ADOPTED THIS REGULATION : Article 1 Catches of 'other species' in the waters of ICES division IV (Norwegian waters south of 62 ° N) by vessels flying the flag of the Netherlands or registered in the Nether ­ lands are deemed to have exhausted the quotas allocated to the Netherlands for 1993 . Fishing for 'other species' in the waters of ICES division IV (Norwegian waters south of 62 ° N) by vessels flying the flag of the Netherlands or registered in the Nether ­ lands is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of application of this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 28 October 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 November 1993 . For the Commission Yannis PALEOKRASSAS Member of the Commission (') OJ No L 207, 29 . 7 . 1987, p. 1 . (2) OJ No L 306, 11 . 11 . 1988, p. 2 . (3) OJ No L 397, 31 . 12. 1992, p. 44.